DETAILED ACTION
Status of Claims
Claims 1 and 11 are currently amended.
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Double Patenting Rejection
Applicant’s arguments and terminal disclaimer, filed 06/04/2021 and 02/06/2021, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection of 03/09/2021 has been withdrawn. 

35 USC 112
Applicant’s arguments and amendments, filed 06/04/2021, with respect to the previous 35 USC 112 rejection have been fully considered and are persuasive.  The 35 USC 112 rejection of 03/09/2021 has been withdrawn.  However, in light of current amendments, new 35 USC 112 rejections have been made. See rejection below for more detail.

35 USC 103



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11, these claims recite “access to the e-commerce shopping cart is enabled using a gesture” and “upon detecting the at least one gesture event, enabling access to the e-commerce shopping cart.” It is vague and indefinite what the difference is between these two limitations. Specifically, what the difference is between a gesture and gesture event to enable access to a shopping cart. For purposes of furthering prosecution, they are interpreted to be the same. Claims 2-10 and 12-20 are rejected for inheriting the deficiencies of claims 1 and 11.

Regarding Claims 1 and 11, these claims recite “the categorized e-commerce shopping cart” and then proceed to refer back to the cart as “the e-commerce shopping cart.” It is unclear whether there is a difference between these two carts. It is unclear whether the ecommerce shopping cart disclosed in the detecting and enabling access steps is categorized. For purposes of furthering prosecution, Examiner is interpreting “the categorized e-commerce shopping cart” as “the e-commerce shopping cart.” Claims 2-10 and 12-20 are rejected for inheriting the deficiencies of claims 1 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salzano (US 2012/0123865) in view of Savic (US 2012/0150666), and further in view of Maenpaa (US 2014/0244441).
Regarding Claims 1 and 11, Salzano discloses a method for managing an electronic commerce (e-commerce) shopping cart (See at least paragraph [0018], [0102]), comprising:
In a computing device (See at least paragraph [0195]-[0197], [0199]) comprising a touch screen (See at least paragraph [0046]), memory (See at least paragraph [0053]), and at least one processor (See at least paragraph [0053]):
Receiving a selection of one of a plurality of web pages associated with an e-commerce web site (See at least paragraph [0005] (i.e., on-line shopping presentations involve a group of linked web pages that allow a user to navigate to items of their current interest), [0018] (i.e., initial shopping page of an on-line shopping service, includes content items, user can select item and one or more ;
Displaying the selected one of the plurality of web pages and an indication of the e-commerce shopping cart, the ecommerce shopping cart comprises a work space on the ecommerce website, access to the ecommerce shopping cart is enabled using a gesture, the indication of the e-commerce shopping cart is integrated for display into each of the plurality of web pages (See at least paragraph [0082] (i.e., shopping cart provided at bottom of screen as an option displayed on pages), [0102] (i.e., user drags item and drops it into shopping cart icon on page), [0110], Fig. 15 and 16 (i.e., drag and drop item to shopping cart icon, shopping cart can be tapped to display contents of shopping cart for checkout));
While displaying the selected one of the plurality of web pages and the indication of the e-commerce shopping cart, detecting at least one gesture event associated with the e-commerce shopping cart (See at least paragraph [0057], [0058] (i.e., use touch screen display for user to interact with directly with information presented, mobile station includes a touch/position sensor to correlate position of a touch to information currently displayed to determine the nature of user input via the screen), [0102] (i.e., user drags the item and drops it into shopping cart; when user is done shopping, they can tap on cart icon to go to checkout), [0183]); and
Upon detecting the at least one gesture event, enabling access to the e-commerce shopping cart (See at least paragraph [0102] (i.e., when user has selected all items of current interest during this session, or when the user wants .

Salzano does not expressly provide for wherein the indication of the e-commerce shopping cart slides to a predetermined location on the screen. However, Savic discloses wherein the indication of the e-commerce shopping cart slides into a predetermined location on the screen (Savic: abstract, Fig. 5 (i.e., shopping cart icon displayed in widget that may slide in and out of the display paged), paragraph, [0008] disclosing generated side-tab widgets that can slide,  [0025], [0034], [0036] disclosing side-tab widget will slide back and leave only the side-tab widget visible with the shopping cart indicator, [0042], [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Salzano with the sliding shopping cart, as taught by Savic, since such a modification would have only united elements of the prior art with no change in their respective functions, and the combination would have yielded predictable results including expedited shopping with the use of an unobtrusive icon (Savic: see at least paragraph [0007]).
Neither Salzano nor Savic expressly provides for the ecommerce shopping cart is categorized according to one or more items within the e-commerce shopping cart and the categorized e-commerce shopping cart is searchable by a third party. However, Maenpaa discloses the ecommerce shopping cart is categorized according to one or more items within the e-commerce shopping cart and the categorized e-commerce shopping cart is searchable by a third party (See at least paragraph [0026], [0029] disclosing upon user selecting at least one item for the cart automatically populating details such as name and description for the cart, [0031] [0034] disclosing allowing cart and its contents to be stored in database and allows other consumers to readily search for carts based on the description, [0040], [0048]-[0051] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Salzano/Savic with the categorized searchable carts, as taught by Maenpaa, since such a modification would have only united elements of the prior art with no change in their respective functions, and the combination would have yielded predictable results including benefit of faster buying experience for additional consumers to help save time and increase sales. See Maenpaa: paragraph [0052], [0004]-[0006].

Claims 2, 5-9, 12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salzano (US 2012/0123865) in view of Savic (US 2012/0150666), further in view of Maenpaa et al. (US 2014/0244441), and further in view of Minsky et al. (US 2009/0043674).
Regarding Claims 2, and 12, Salzano, Savic, and Maenpaa teach or suggest all of the limitations of claims 1 and 11. Additionally, Salzano discloses Upon enabling the access, displaying on the touch screen (See at least Salzano: paragraph [0046], [0057]-[0058]): A list of one or more items stored in the e-commerce shopping cart, the one or more items available for sale on the web site (See at least Salzano: paragraph [0074] (i.e., tool bar includes buttons for various functions like the shopping cart for items selected for purchase in list display), [0082] (i.e., item display includes a list type display with shopping cart that can sort the icons for the items by alphabetical order, price, or rating); [0103]-[0104] (i.e., display items in user’s shopping cart, which items are selected for purchase, listed in shopping cart, different vendor offers of pricing plans for purchase); Fig. 17 (i.e., items listed in cart available for purchase)); 

Salzano/Savic/Maenpaa do not expressly provide for where at least one purchase recommendation for at least another item available for sale on the web site, the at least one purchase recommendation based on the one or more items stored in the e-commerce shopping cart. However, Minsky et al. discloses at least one purchase recommendation for at least another item available for sale on the web site, the at least one purchase recommendation based on the one or more items stored in the e-commerce shopping cart (See at least [0114] (i.e., cross sell panel is provided to display product recommendations based upon the shopping cart contents and other factors including purchase history, demographics, and so on); [0245] (i.e., item recommendation suggested to user by merchant, it appears in cart differently than items for checkout); Fig. 8).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that applying the known technique of Minsky et al. to Salzano/Savic/Maenpaa would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Minsky et al. to the teaching of Salzano/Savic/Maenpaa would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features. Further, applying items for recommendation in the shopping cart page to Salzano/Savic/Maenpaa would have been recognized by one of ordinary skill in the art as resulting in an improved system that would improve the user experience by having recommendations available to them prior to checkout while simultaneously viewing items they plan to purchase (See Minsky et al. paragraph [0114]). Further, Salzano discloses a special icon for recommendations of similar items with add to cart button availability and a recommendations bar that shows selectable objects that are related to content items (See Salzano paragraph [0091] and [0096]). The addition of Minsky merely results in a system that places the recommendations based on content items in a different web page (i.e., shopping cart page).

Regarding Claims 5 and 15, Salzano, Savic, and Maenpaa teach or suggest all of the limitations of claims 1 and 11. Additionally, Salzano discloses a user profile of a user of the e-commerce website (See at 
Salzano/Savic/Maenpaa do not explicitly provide for wherein the e-commerce shopping cart is associated with a user profile of the e-commerce website. However, Minsky et al. discloses wherein the e-commerce shopping cart is associated with a user profile of a user of the e-commerce web site (See at least paragraph [0104] and Fig. 4 (i.e., user account information and shopping cart information displayed together (e.g., shopping cart information associated with particular user on the site)), [0147]-[0149] (i.e., user puts items in shopping cart; later, the users account information is used to login or register for account to have a machine readable representation of the shopping cart)).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a shopping cart associated with a user profile as taught by Minsky et al. in the system of Salzano/Savic/Maenpaa, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, a system which stores various user profile information, not just wish lists, but also what is stored in shopping cart for user to access at different times in the future (Minsky: paragraph [0015], [0018]-[0020]).

Regarding Claims 6 and 16, Salzano, Savic, Maenpaa and Minsky teach or suggest all of the limitations of claims 5 and 15. Additionally, Minsky discloses storing the e-commerce shopping cart as a shopping cart associated with the user profile (See at least Minsky et al.: Abstract (i.e., shopping cart utility for storing electronic catalog items), paragraph [0093]-[0094] (i.e., user can store images in cart),  

Regarding Claims 7 and 17, Salzano, Savic, Maenpaa, and Minsky teach or suggest all of the limitations of claims 6 and 16. Additionally, Maenpaa and Minsky discloses wherein the stored shopping cart is discoverable via an item search on the e-commerce web site (See at least Maenpaa: paragraph [0034] and Minsky et al.: paragraph [0107] (i.e., search/browse control allows user to search catalogs and in some cases shopping carts and select the desired utilities for display. shopping cart may be a default display and control in the display may be invoked to select from a variety of catalogs for display)).

Regarding Claims 8 and 18, Salzano, Savic, Maenpaa, and Minsky teach or suggest all of the limitations of claims 2 and 12. Additionally, the combination discloses enabling sharing at least one portion of the e-commerce shopping cart within a social network associated with the user profile (See at least Minsky et al.: paragraph  [0014] (i.e., registered customer on e-commerce web storefront), [0104] (i.e., profile with user account information), [0249]-[0251] (i.e., user using a social networking site environment with e-commerce services integrated into the functionality of the site can allow other users in social networking environment to view and help edit items placed in the cart), [0277] (i.e., user profile for logging into to shopping site and retrieving shopping cart content); Salzano: paragraph [0070] (i.e., user profile), [0136] (i.e., profiles associated with particular mobile station), [0185] (i.e., user can set up personal profile)).

Regarding Claims 9 and 19, Salzano, Savic, Maenpaa, and Minsky teach or suggest all of the limitations of claims 2 and 12. Additionally, Minsky discloses upon enabling the access, displaying on the touch screen a list of one or more stored shopping carts associated with the user profile (See at least Minsky et al.: paragraph [0108] (i.e., unique displays may include displaying more than one shopping cart in the workspace), [0247] (i.e., front view of shopping cart collage includes sub-cart spaces for different items)).


Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salzano (US 2012/0123865) in view of Savic (US 2012/0150666), further in view of Maenpaa (US 2014/0244441), and further in view of Tsai et al. (US 2011/0271181).

Regarding Claims 3 and 13, Salzano, Savic, and Maenpaa teach or suggest all of the limitations of claims 1 and 11. While Salzano does disclose a gesture event at a location proximate to the indication of the ecommerce shopping cart,  Salzano/Savic/Maenpaa does not disclose wherein the at least one gesture event comprises at least one sliding gesture operable to slide the e-commerce shopping cart across the touch screen.
However, Tsai discloses wherein the at least one gesture event comprises at least one sliding gesture operable to slide the e-commerce shopping cart across the touch screen (See at least Abstract (i.e., touch icon and drag icon across screen in order to enlarge second frame), Fig. 5, paragraph [0005], [0007], [0030]). The known technique is applicable to the system of Salzano/Savic/Maenpaa as they both share characteristics and capabilities, namely, they are directed to touch screen user interfaces.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sliding .

Claims 4, 10, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salzano (US 2012/0123865) in view of Savic (US 2012/0150666), further in view of Maenpaa et al. (US 2014/0244441) and further in view of Chen (US 2012/0215656).
Regarding Claims 4 and 14, Salzano, Savic, and Maenpaa teach or suggest all of the limitations of claims 1 and 11. Additionally, Salzano discloses wherein the e-commerce shopping cart comprises an indication of the number of items stored in the e-commerce shopping cart (See at least Salzano: paragraph [0102] (i.e., ‘cart’ icon displayed on page (e.g., indication of e-shopping cart)), [0103] (i.e., display items in the user’s shopping cart, lower portion of shopping cart screen shows the number of items selected for purchase)). 
The combination of Salzano and Savic and Maenpaa does not expressly provide for an indication of the number of items stored in the e-commerce shopping cart on the indication of the e-commerce shopping cart, but rather, only in the shopping cart screen display page. However, Chen discloses wherein the indication of the e-commerce shopping cart comprises an indication of the number of items stored in the e-commerce shopping cart (See at least paragraph [0023] (i.e., display a shopping cart interactive display area in the same browser window as the item(s) for sale), [0024] (i.e., virtual shopping cart is a small bordered interactive area or region within the browser window that can display 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an indication of the number of items in shopping cart displayed in indication of shopping cart as taught by Chen in the system of Salzano/Savic/Maenpaa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, a system which allows a user to quickly see and take account of how many items they have for purchase in their shopping cart without having to leave the current page they are viewing regarding items for sale (See Chen: paragraph [0023], [0024]).

Regarding Claims 10 and 20, Salzano, Savic, and Maenpaa teach or suggest all of the limitations of claims 1 and 11. Additionally, Salzano discloses upon detecting at least another gesture event, preventing access to the e-commerce shopping cart and resuming display of the selected one of the plurality of web pages (See at least Salzano: paragraph [0058] (i.e., track position of moving touch to determine a gesture of a user touch input), [0102] (i.e., when user has selected all items of current interest, or when user wants to view the items in the cart, the touch screen device user merely taps on the cart icon). 
The combination of Salzano/Savic/Maenpaa does not expressly provide for preventing access to the e-shopping cart and resuming display of the selected one of the plurality of web pages. However, Chen discloses preventing access to the e-shopping cart and resuming display of the selected one of the plurality of web pages (See at least paragraph [0027] (i.e., information within virtual shopping cart can be enlarged or expanded in response to user action; user can also shrink the detailed view of shopping cart to continue shopping)).
One of ordinary skill in the art would have recognized that applying the known technique of Chen to Salzano/Savic/Maenpaa would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Chen to the teaching of Salzano/Savic/Maenpaa would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features. Further, applying preventing access to e-shopping cart and resuming display of the selected one of the plurality of web pages to Salzano/Savic/Maenpaa would have been recognized by one of ordinary skill in the art as resulting in an improved system that would improve the user experience by allowing the user to user gesture based touch movements to quickly navigate between screens (See Chen: paragraph [0023], [0024]; Salzano paragraph [0058] and Fig. 17). Note:  Salzano also appears to disclose the concept of using a touch based gesture to leave (i.e., no longer access) the e-shopping cart and resume display of web page with content items (See Fig. 17 (i.e., top left of screen shows arrow indicating user may tap to resume content item searching)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684